DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 12/17/2021.  Claims 1-18 are currently pending.

Allowable Subject Matter

Claims 1-18 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments.
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include:
Moore et al. (US 20160078278 A1)
Spiegel (US 20150242585 A1)
Levinson (US 6047260 A)
Vemuri (US 20080114714 A1)
Jaffres (US 20090102913 A1)
Rothblatt (US 20100076334 A1)
Lindsay (US 20100188230 A1)
Dhuna (US 20110237226 A1)
Jung et al. (KR 20100071751 A)
Birrell (AU 2010100893 A4)
 and
A. Zmily, et al. "Alzheimer's Disease rehabilitation using smartphones to improve patients' quality of life,” 2013 7th International Conference on Pervasive Computing Technologies for Healthcare and Workshops, 2013, pp. 393-396, doi: 10.4108/icst.pervasivehealth.2013.252248. [online], [retrieved on 2022-03-17]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/6563975?source=IQplus>

None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1 and 9, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624